                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                    8:21CR132

        vs.
                                                                        ORDER
ANDRES RUNNINGSHIELD, and TARIQ
THOMAS,

                       Defendants.


       This matter is before the Court following a status conference held with counsel for the
parties by telephone on July 12, 2021, before the undersigned magistrate judge. In accordance
with the matters discussed during the status conference,

       IT IS ORDERED:

       1.      The defendant’s oral motion to withdraw Defendant’s Motion to Suppress Arrest,
               Detention, and Statement (Filing No. 39) is granted, without prejudice.

       2.      The deadline for filing of pretrial motions by the defendant is extended to July 26,
               2021.

       3.      The Motion to Withdraw as Counsel (Filing No. 44) is granted, without objection.
               Separate order to issue.


       Dated this 12th day of July, 2021.

                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
